TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-10-00642-CV



                                   Mark Griffin Meyer, Appellant

                                                   v.

                             Texas Department of Insurance, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
  NO. D-1-GN-10-000006, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                  Mark Griffin Meyer appeals from a district court judgment affirming a final order of

the Texas Insurance Commissioner revoking Meyer’s insurance license. In two issues, Meyer asserts

that the notice of the contested-case hearing that preceded the revocation order was defective and

that the order is not supported by substantial evidence. We will affirm the district court’s judgment.


                                           BACKGROUND

                  Prior to the revocation order, Meyer had held a Texas general life, accident,

and health insurance license for approximately two decades. Although Meyer had once focused his

business on selling health and life policies to small business owners, over time he had come to trade

primarily in insurance products serving the investment needs of clients who were at or near

retirement age.
               In 1997, Meyer was introduced to a businessman named Michael Kelly, who claimed

to own several hotels in and near Cancun, Mexico and numerous other Mexican and Panamanian

properties and businesses. Kelly was in the process of recruiting agents in the U.S. to sell a non-

insurance investment product known as a “nine-month note” offered through a Kelly entity, the

Yucatan Investment Corporation, ostensibly to finance various Kelly business endeavors. As the

product’s name suggests, the nine-month note was an unsecured promissory note that paid investors

10.75% in interest over a period of nine months. Before agreeing to do business with Kelly,

according to Meyer, a business associate ran a background check on Kelly that revealed no cause for

concern. Meyer further claimed that he visited Kelly in Mexico, stayed in a hotel that Kelly

purported to own, and became assured of Kelly’s business acumen, good character, and great wealth.

Meyer began marketing the nine-month note to his insurance clients. For his services in selling the

nine-month note to his clients, Meyer was paid commissions of between twelve and fourteen percent.

               Sales of the nine-month note by Kelly’s U.S. sales agents attracted the attention of

regulatory authorities in at least four states other than Texas, who initiated investigations as to

whether the nine-month note was a security that had not been registered as required by law. In

response to these regulatory actions, Kelly agreed to remove the product from the market. In its

stead, a succession of Kelly entities (these included “Resort Holdings International,” “Yucatan

Resorts,” and companies with variations on such names) began offering an investment product

known as a “universal lease.” Simply described, the universal lease was (at least facially) similar

to a timeshare, entitling an investor to the right to use or sublet a Cancun-area hotel room—in

properties that Kelly or his companies purported to own—for specified periods each year. Alongside

the universal lease was marketed a “servicing agreement,” whereby a Kelly-controlled management

                                                2
company (e.g., “Majesty Travel,” “Viaje Majesty,” and “World Phantasy Tours”) would “rent,

manage, administer, and collect on behalf of the Leaseholder all rental income of their lease.” In

exchange for executing the servicing agreement, investors were given the option of collecting a share

of the actual rental income from their lease, collecting six percent of the lease’s purchase price

annually as rental income, or collecting the six percent rental income plus an additional five percent

annually (for a total of eleven percent of the lease purchase price) if they granted the management

company an option to purchase the lease. Payments to investors were to be made monthly.

               Meyer testified that he began selling the universal lease to his clients in 1999, after

attending a Kelly-run training program in Mexico and being assured, by securities counsel employed

by Kelly, that the new product fully complied with applicable legal requirements. Meyer sold the

universal lease product exclusively from 1999 until 2003, when he exhausted his personal client

base. Meyer succeeded in persuading most of his clients who had purchased the nine-month note

to roll their interests into the universal lease. For his efforts, Meyer earned commissions on his

initial universal lease sales of between twelve and eighteen percent, an additional twelve-percent

“renewal” commission for each client who remained invested in the product for more than two years,

and further commissions on sales by “down line” sales agents whom Meyer recruited to sell the

product. In total, Meyer was ultimately found to have received approximately $1.1 million in

commissions from universal lease sales over approximately seven years. Furthermore, Meyer would

later testify that he invested approximately $125,000 in earned sales commission into universal lease

purchases for himself.

               Although Meyer’s clients apparently received timely monthly payments on

their universal lease investments as late as 2004, the payments would eventually slow and

                                                  3
ultimately cease altogether. These events, and unsuccessful attempts by investors to liquidate

their investments—including elderly individuals who had invested retirement savings in the

product—prompted federal and state investigations into possible wrongdoing by Kelly, Meyer, and

over two hundred other sales agents who had marketed the universal lease throughout the U.S. For

Meyer, the legal fallout included the Texas Department of Insurance’s (TDI’s) initiation of the

underlying proceeding in 2007 to revoke Meyer’s insurance license.

                TDI staff gave notice of its intent to seek revocation based on Meyer’s alleged

violation of section 4005.101, subsection (b)(5), of the Insurance Code. That provision makes a

licensee’s engagement in “fraudulent . . . acts or practices” a ground for disciplinary action by

the Commissioner. Tex. Ins. Code Ann. § 4005.101(b)(5) (West 2009). If the Commissioner

determines that this ground exists, she “may . . . discipline a license holder,” id., including revoking

or suspending an agent’s license. See id. § 4005.102 (West 2009) (“In addition to any other remedy

available under Chapter 82, for a violation of this code, another insurance law of this state, or a rule

of the commissioner, the department may . . . suspend, revoke, or deny renewal of . . . a license”).

                Because it frames the context of the parties’ assertions on appeal, it is helpful at this

juncture to note the legal standard that the Commissioner applied in determining whether Meyer had

engaged in “fraudulent . . . acts or practices.” The Commissioner concluded, and the parties do not

dispute, that “fraudulent . . . acts or practices” could be established with proof of each element of

common-law fraud. Those elements are:


        (1)     a “material” representation was made;

        (2)     the representation was false;


                                                   4
       (3)      scienter as to the falsity of the representation at the time it was made, which
                may be satisfied with proof either that the speaker (a) had knowledge of the
                falsity, or (b) acted recklessly without knowledge of the truth and as a
                positive assertion;

       (4)      the speaker made the representation with the intent that the other party should
                act upon it;

       (5)      the party acted in reliance on the representation; and

       (6)      the party thereby suffered injury.


See Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 337 (Tex. 2011).

                To meet its burden, TDI staff relied on proof that Meyer had made essentially two sets

of representations to his clients that had proved to be false. First, as Meyer himself acknowledged

in testimony, he assured his clients that if they invested in the universal lease product, signed the

servicing agreement, agreed to grant the management company an option to purchase the lease, and

kept the funds invested for at least two years, they would have the right to withdraw their funds

without penalty at any time. To establish the contemporaneous falsity of these statements, staff

introduced copies of the universal lease and the servicing agreement. On the face of each document,

neither conferred on investors a right to withdraw their funds as Meyer had stated. To the contrary,

the universal lease stated that repurchase of the lease was in the discretion of the Kelly entity, not

the investor.

                Second, TDI staff emphasized evidence that Meyer had given his clients assurances

that they were “virtually guaranteed” to garner returns of ten or eleven percent if they invested in

the universal lease and signed the servicing agreement. To establish the contemporaneous falsity

of these statements, staff relied heavily on evidence—chiefly, the testimony of Angela Cole, the


                                                     5
assistant director of the Texas Securities Board’s enforcement division—to the effect that Kelly and

his entities were operating a Ponzi scheme, funding their monthly payments to universal lease

investors (not to mention the generous commissions to sales agents as well as Kelly’s personal

expenses on such luxuries as yachts and homes) principally with incoming money from new

investors rather than from hotel room rentals and other business revenues.

               Two of Meyer’s clients who had invested in the universal lease, Catherine Niggli and

Terry Goolsby, also testified during the hearing. In addition to confirming that Meyer had made the

foregoing representations to them, they professed that they had relied upon the statements when

making their investments, that the statements were integral to their investment decisions, and that

they had subsequently incurred injury when the monthly payments ceased and they were unable to

liquidate their investments as Meyer had promised.

               While acknowledging having made these representations, Meyer denied any

knowledge of their falsity or of any wrongdoing by Kelly. Meyer claimed, for example, that he had

believed that the eventual slowdown in monthly payments had been attributable to a succession of

hurricanes that had devastated the Cancun area and its tourism economy in 2004 and 2005, causing

a precipitous drop in rental income from the hotels. Meyer further emphasized that he had invested

over $120,000 of his own earnings in the universal lease product. As for inconsistencies between

his representations regarding investors’ rights to cash out and the actual contractual language, Meyer

insisted that he was repeating or relying upon representations made to him by Kelly and his affiliates,

as well as what Meyer claimed was his past personal experience that his clients had always been able

to withdraw their funds invested with Kelly upon demand.



                                                  6
               Following the hearing, the Administrative Law Judge (ALJ) issued a proposal for

decision recommending that Meyer’s insurance license be revoked on the grounds that he had

“engaged in fraudulent acts or practices, in violation of Tex. Ins. Code Ann. § 4005.101(b)(5).”

Underlying this ultimate finding or conclusion, the ALJ found that, as TDI staff had urged, Meyer

had “marketed and sold the universal lease . . . and represented to [his clients] that they would

receive a ‘virtually guaranteed’ 11 percent rate of return on their investment and would have the right

to cash out of the lease after a two-year period, despite explicit language in the contract to the

contrary”; that these representations “were false”;1 that he had made these representations “to

encourage [his clients] to make purchases”; that the representations “were important to his customers

in making their respective decisions to invest” (i.e., material); and that Niggli and Goolsby had

“been injured by not being able to recover any of their investment money.” With regard to scienter,

however, the ALJ failed to find that Meyer had made his false representations knowingly. Instead,

the ALJ found that Meyer had acted recklessly with respect to the truth of his assertions, inasmuch

as “[a]t the time he made those representations, [Meyer] did not have sufficient information or bases

to support his assertions.” In addition to findings to the effect that Meyer had acted recklessly in

overlooking or ignoring the actual contractual language governing investors’ rights to cash out, the

ALJ made numerous findings of underlying fact to the effect that Meyer should have been more


       1
          With respect to the right of investors to cash out their investments, the ALJ also found that
“[t]he terms of the contract [Meyer] used in conjunction with his sales of universal leases did not
require that investors’ leases be repurchased” and that “[s]ome of the documents associated with the
universal lease indicate that [it] was not a liquid investment and that there was no guarantee of
repurchase.” Regarding the safety and security of the investment, the ALJ found that “[t]he universal
lease held attributes of a typical Ponzi scheme. The main source of revenue for all of Mr. Kelly’s
companies associated with the universal lease were new investor funds. These new investor funds
were used to make the monthly lease payments to the existing investors.”

                                                  7
diligent in ascertaining the true nature and risks of the universal lease product before marketing it

to his clients.2


        2
            These findings included:

        10.        Before he began selling the nine-month note, [Meyer] went to Cancun,
                   Mexico, where he met Mr. Kelly and stayed in a hotel that Mr. Kelly claimed
                   to own.

        11.        Mr. Kelly told [Meyer] that he owned multiple businesses, including a
                   boutique car company, several successful oil and gas businesses, and a
                   number of hotels and other businesses in both Mexico and Panama.

        12.        [Meyer] never saw deeds or any other official documents to demonstrate that
                   Mr. Kelly actually owned any of the businesses he claimed to own.

        13.        [Meyer] does not currently know whether Mr. Kelly actually owned any of
                   the businesses he claimed to own.

        ...

        23.        [Meyer] was trained in Mexico by Mr. Kelly and his legal staff regarding how
                   to sell the universal lease.

        24.        Pursuant to the training he received, [Meyer] told his customers that they
                   could get their investment money back at any time after the initial two years
                   without penalty by simply writing to the company.

        ...

        27.        The terms of the contract [Meyer] used in conjunction with his sales of
                   universal leases did not require that investors’ leases be repurchased.

        28.        [Meyer] was aware that the average rate of return for annuities and other
                   investments paying a fixed rate of return at the time was between one and
                   five percent.

        29.        [Meyer] told his clients, without first verifying the truth of his assertions, that
                   if they purchased the universal lease, they would acquire first lienholder
                   status in the affiliated properties and that those properties had been fully
                   insured so that investors would still be paid in the event of a calamity.

                                                       8
              The Insurance Commissioner adopted the ALJ’s proposed findings and

conclusions without substantive change and issued an order revoking Meyer’s insurance license.

After unsuccessfully moving for rehearing before the Commissioner, see Tex. Gov’t Code Ann.



       ...

       31.    [Meyer] never investigated the financial situation of any of the companies
              associated with the universal lease or the management company that was
              responsible for making payments to investors. [Meyer] was unaware of what,
              if any, assets or liabilities those companies had or what their total obligations
              were for payments on the universal lease terms.

       ...

       41.    [Meyer] did not have any prior experience selling products similar to the
              universal lease or nine-month note.

       42.    [Meyer] relies solely on information and/or documents that he received from
              Michael Kelly and/or from interested third parties who were not objective or
              independent, regarding the financial soundness of the universal lease.

       ...

       44.    [Meyer] failed to conduct an adequate background check on Michael Kelly.

       45.    [Meyer] failed to conduct an independent review of the financial information
              concerning the properties controlled by Michael Kelly.

       46.    [Meyer] had no knowledge of lien enforcement in Mexico and had never sold
              investments involving property located outside of the United States.

       47.    [Meyer] failed to adequately review the universal lease contracts and related
              documents provided to him by Michael Kelly.

       48.    [Meyer] failed to obtain independent and objective information to verify the
              truth of the assertions he made to customers regarding the universal lease.




                                                 9
§ 2001.146(c) (West 2008), Meyer sought judicial review of the revocation order in the district court.

See Tex. Ins. Code Ann. § 36.202 (West 2009); Tex. Gov’t Code Ann. § 2001.171 (West 2008). The

district court rendered judgment affirming the Commissioner’s order. This appeal ensued.


                                       STANDARD OF REVIEW

                   Review of the Commissioner’s order is governed by section 2001.174 of the

Administrative Procedures Act (APA), which provides:


       a court may not substitute its judgment for the judgment of the state agency on the
       weight of the evidence on questions committed to agency discretion but:

       (1)         may affirm the agency decision in whole or in part; and

       (2)         shall reverse or remand the case for further proceedings if substantial rights
                   of the appellant have been prejudiced because the administrative findings,
                   inferences, conclusions, or decisions are:

             (A)      in violation of a constitutional or statutory provision;
             (B)      in excess of the agency’s statutory authority;
             (C)      made through unlawful procedure;
             (D)      affected by other error of law;
             (E)       not reasonably supported by substantial evidence considering the reliable
                      and probative evidence in the record as a whole; or
             (F)      arbitrary or capricious or characterized by abuse of discretion or clearly
                      unwarranted exercise of discretion.


Tex. Gov’t Code Ann. § 2001.174 (West 2008); see Tex. Ins. Code Ann. § 36.203 (West 2009). In

two issues on appeal, Meyer asserts that we must reverse the district court’s judgment affirming

the Commissioner’s order because (1) TDI’s hearing notice was defective, and (2) the order is not

reasonably supported by “substantial evidence.”




                                                    10
               “Substantial evidence,” in the sense that it is used in subpart (2)(E), is essentially

a rational-basis test whereby courts determine, as a matter of law, whether an agency’s order

finds reasonable factual support in the record. City of Waco v. Texas Comm’n on Envtl. Quality,

346 S.W.3d 781, 813 (Tex. App.—Austin 2011, pet. filed) (op. on reh’g) (citing Texas Health

Facilities Comm’n v. Charter Med.-Dallas, Inc., 665 S.W.2d 446, 452-53 (Tex. 1984)). We

consider whether the evidence as a whole is such that reasonable minds could have reached

the same conclusion as the agency in the disputed action. Id. (citing Collins v. Texas Natural Res.

Comm’n, 94 S.W.3d 876, 881 (Tex. App.—Austin 2002, no pet.)). The issue is not whether the

agency reached the correct conclusion, but rather whether there is some reasonable basis in

the record for its action. Id. (citing City of El Paso v. Public Util. Comm’n, 883 S.W.2d 179, 185

(Tex. 1994)). Although substantial evidence is more than a mere scintilla, the evidence in the record

actually may preponderate against the decision of the agency and nonetheless amount to substantial

evidence. City of El Paso, 883 S.W.2d at 185. We presume that the agency’s findings, inferences,

conclusions, and decisions are supported by substantial evidence, and the burden is on the contestant

to prove otherwise. City of Waco, 346 S.W.3d at 813; Collins, 94 S.W.3d at 881.


                                            ANALYSIS

               Each of Meyer’s issues is focused primarily on TDI’s theory that Meyer acted

recklessly with respect to the truth of his representations concerning likely returns from universal

leases by failing to “adequately” or “sufficiently” investigate the nature and soundness of the product

before marketing it to his clients. In essence, Meyer urges in his second issue that the findings and

underlying evidence do not support any cognizable legal duty on his part to investigate Kelly or the


                                                  11
product beyond the measures he undertook, that he breached such a duty (he emphasizes, for

example, his testimony that a background check on Kelly revealed no problems, that he made several

in-person visits to Kelly in Mexico, and that he obtained indicia and assurances of Kelly’s business

acumen, good character, and wealth), or that any such breach constitutes the sort of recklessness with

respect to the underlying facts that could support fraud liability. The gravamen of Meyer’s first issue

is that TDI staff failed to give sufficient notice that it would be attempting to prove fraud predicated

on this asserted lack of due diligence and unfairly surprised him with that theory at the hearing.

                As a threshold matter, we observe that the Commissioner’s revocation order is also

supported by findings relating to a narrower theory of recklessness-based fraud predicated on the

inconsistencies between Meyer’s representations regarding his client’s rights to cash out their

universal lease investments and the actual text of the contracts that governs those rights. The

Commissioner found (1) that he represented to his clients, including Niggli and Goolsby, that they

could cash out any investments they made in the universal lease product upon request, and without

penalty, after two years; (2) that this representation was false, inasmuch as the universal lease

contained explicit language to the contrary; (3) that Meyer acted recklessly with respect to whether

his representation was true or false; (4) that Meyer made the representations to induce his clients,

including Niggli and Goolsby, to invest in the universal lease product, (5) that the representations

were material; (6) that these clients relied upon the representations in making their investment

decision; and (7) that the clients were ultimately injured thereby. These findings support the

Commissioner’s ultimate finding or conclusion that Meyer had engaged in “fraudulent . . . acts or

practices,” i.e., committed the elements of common-law fraud. See Italian Cowboy Partners, Ltd.,
341 S.W.3d at 337 (elements of common-law fraud); see also Charter Med.-Dallas, Inc.,

                                                  12
665 S.W.2d at 453 (substantial-evidence analysis first inquires whether underlying findings of fact

support the ultimate facts establishing agency’s authority to take the action in question, then whether

the underlying findings are supported by substantial evidence).

               Meyer’s substantial-evidence challenge focuses solely on the Commissioner’s

underlying findings of falsity and recklessness. At least with respect to the findings concerning

Meyer’s representations regarding his clients’ rights to cash out their universal lease investments,

those challenges are without merit.3 The text of the universal lease explicitly gives the Kelly

entity discretion whether or not to repurchase an investor’s universal lease purchase. Substantial

evidence likewise supports the Commissioner’s finding that Meyer acted recklessly with respect to

the truth or falsity of these representations. Texas fraud cases have applied the recklessness standard

in accordance with the plain and ordinary meaning of that term: “characterized by creation of a

substantial and unjustifiable risk of harm to others and by a conscious (and sometimes deliberate)

disregard for or indifference to that risk; heedless; rash.” Black’s Law Dictionary 1385 (9th ed.

2009); see Stone v. Lawyers Title Ins. Corp., 554 S.W.2d 183, 185 (Tex. 1977) (reversing summary

judgment granted in favor of defendant because fact issue existed as to whether defendant committed

fraud where the defendant “recklessly made a statement as a positive assertion without knowledge

of its truth” by making representations based on hearsay when documents in his possession

contradicted that hearsay); Matis v. Golden, 228 S.W.3d 301, 307 (Tex. App.—Waco 2007, no pet.)

(holding that evidence was factually and legally sufficient to support fraud finding where investment

advisors told clients that their investments were guaranteed based on verbal representation from


       3
         We express no opinion regarding the Commissioner’s alternate theory related to Meyer’s
diligence in investigating the universal lease product.

                                                  13
third party when evidence suggested that there was no guarantee and that any return was contingent

on other requirements); Burleson State Bank v. Plunkett, 27 S.W.3d 605, 613 (Tex. App.—Waco

2000, pet. denied) (stating that bank’s failure to understand the identity of the borrower of its loan

resulted in their making reckless misrepresentations to plaintiffs regarding plaintiffs’ liability).4

                Meyer urges that his representation that investors could recover their money without

penalty after two years was not made recklessly because it was based on alleged representations

made to Meyer by Kelly. At most, he asserts, his actions amount to negligent misrepresentation.

See Grant Thornton L.L.P. v. Prospect High Income Fund, 314 S.W.3d 913, 919 (Tex. 2010) (listing

elements of negligent misrepresentation, which include a failure “to exercise reasonable care

or competence in obtaining or communicating the information”). But the fact that Meyer had in his

possession and was aware of terms in the universal lease that contradicted his representation

demonstrates that, rather than merely failing to exercise care in discovering information, Meyer

had reason to know that his statements were false. See Restatement (Second) of Torts § 12 (1965)


       4
            This interpretation of “reckless” representation is consistent with the Restatement’s
explanation of the requisite scienter for fraud. See Restatement (Second) of Torts § 526 cmt. e
(1977) (“In order that a misrepresentation may be fraudulent it is not necessary that the maker know
the matter is not as represented. Indeed, it is not necessary that he should even believe this to be so.
It is enough that being conscious that he has neither knowledge nor belief in the existence of
the matter he chooses to assert it as a fact. Indeed, since knowledge implies a firm conviction, a
misrepresentation of a fact so made as to assert that the maker knows it, is fraudulent if he is
conscious that he has merely a belief in its existence and recognizes that there is a chance, more or
less great, that the fact may not be as it is represented. This is often expressed by saying that fraud
is proved if it is shown that a false representation has been made without belief in its truth or
recklessly, careless of whether it is true or false.”); id. cmt. f (“A representation of fact may be
expressly stated to be based upon the maker’s personal knowledge of the fact in question or
even upon his personal investigation of the matter. So, too, though not expressly so stated, the
representation may be made in a form or under such circumstances as to imply that this is the case.
A misrepresentation so made is fraudulent even though the maker is honestly convinced of its truth
from hearsay or other sources that he believes to be reliable.”).

                                                  14
(explaining that having “reason to know” something “implies no duty of knowledge on the actor,”

but means that the actor has knowledge of facts from which a reasonable person would either infer

the existence of the fact in question or at least act as though the fact existed); see also Universe Life

Ins. Co. v. Giles, 950 S.W.2d 48, 72 (Tex. 1997) (Hecht, J., dissenting) (citing the Restatement

(Second) of Torts and explaining that “reason to know” is a recklessness standard under which the

actor has knowledge of facts that would disclose danger to a reasonable person, which is not

equivalent to “should know,” which denotes a negligence standard under which the actor has merely

failed to take precautions). Meyer’s making of representations contrary to the terms of the universal

lease constitutes recklessness sufficient to support the Commissioner’s finding of fraud. Cf. Stone,
554 S.W.2d at 185. We overrule Meyer’s second issue.

                For similar reasons, we overrule Meyer’s first issue, complaining of

asserted deficiencies in the hearing notice. The contents of TDI’s hearing notice are governed by

section 2001.052 of the APA. 1 Tex. Admin. Code § 155.27 (2008) (Tex. Dep’t of Ins., Notice of

Hearing) (“referring agency shall provide notice of hearing to all parties in accordance with APA

§ 2001.052”), repealed, amended, and recodified 33 Tex. Reg. 9451 (2008) (proposed July 4, 2008)

(current version at 1Tex. Admin. Code § 155.401 (Tex. Dep’t of Ins., Notice of Hearing)); see

Tex. Gov’t Code Ann. §2001.052(a) (West 2008). Section 2001.052 requires, in relevant part, that

“[n]otice of a hearing in a contested case must include . . . a short, plain statement of the matters

asserted.” See Tex. Gov’t Code Ann. § 2001.052(a). Section 2001.052 further provides that “[o]n

timely written application, a more definite and detailed statement shall be furnished not less than

three days before the date set for the hearing.” Id. § 2001.052(b) (West 2008).



                                                   15
               TDI insists that Meyer waived any complaint with the hearing notice by failing to file

a written application for a more definite and detailed statement or to object to going forward with

the hearing. Meyer responds that he preserved this complaint, in substance, by filing a “motion to

dismiss” the hearing notice on grounds that it failed to state a cognizable fraud claim and by moving

to compel discovery regarding the factual bases of TDI’s action.

               Assuming that Meyer has preserved this issue for review, we conclude that the

notice of hearing satisfied the requirements of section 2001.052, at least with respect to TDI’s fraud

theory predicated on Meyer’s representations that investors could withdraw their funds without

penalty after two years. Meyer contends that the notice was inadequate because it did not explain

“what fraudulent or dishonest acts he committed.” Contrary to Meyer’s assertion, however, the

notice provided a “short, plain statement” of the matters that TDI asserts amounted to fraud: the

notice alleged that Meyer recruited his existing insurance clients to invest in the universal lease,

telling them that “when investors wanted out of the program, the leasing agent would buy back

the timeshare for the amount of the investment,” and the notice further explained that this statement

proved to be untrue and resulted in harm to Meyer’s clients because, by “mid-2005, payments to

thousands of investors had essentially ceased and many of them lost most or all of their retirement

savings.” These allegations, which provided Meyer with notice of the controlling facts of the case,

were sufficient to satisfy the government code’s requirements. See Texas State Bd. of Pharm.

v. Seely, 764 S.W.2d 806, 814 (Tex. App.—Austin 1988, writ denied) (stating that meaningful notice

requires prior notice of facts and law that will control the result to be reached by the agency);

cf. Garza v. Texas Alcoholic Beverage Comm’n, 138 S.W.3d 609, 613 (Tex. App.—Houston

[14th Dist.] 2004, no pet.) (“Sections 2001.051 and 2001.052 do not require the notice to describe

                                                 16
in detail—by name, place or date—every instance, conduct, or criminal offense giving rise to the

TABC’s denial of Garza’s renewal application. Only a short and plain statement of the matters

asserted is required.”). We overrule Meyer’s first issue.


                                         CONCLUSION

               Having overruled both of Meyer’s issues on appeal, we affirm the district court’s

judgment affirming the Commissioner’s revocation order.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Affirmed

Filed: November 23, 2011




                                                17